Citation Nr: 1404119	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-35 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for right knee strain with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from January 1980 to January 1988.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

A Travel Board hearing was held at the RO before the undersigned Veterans Law Judge (VLJ) in May 2013. Whereas relevant testimony was also taken at a           May 2009 Travel Board hearing before a different VLJ, the Veteran voluntarily waived the right to have this case decided by a panel of judges inclusive of the prior hearing VLJ, electing a final decision by the undersigned.  

During the May 2013 hearing, the Veteran provided additional VA medical evidence, accompanied by a waiver of RO initial consideration. See 38 C.F.R.             §§ 20.800, 20.1304 (2013).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.














REMAND

The Board finds additional development action required to assist the Veteran                 in obtaining her service personnel file, as this may contain records of a physical profile for right knee injury, as well as obtaining relevant records of both in-service and post-service VA treatment. Such assistance is to be provided to a claimant seeking to reopen a previously denied claim. See 38 C.F.R. § 3.159(c) (2013).

Accordingly, the case is REMANDED for the following action:

1. Request from the National Personnel Records Center (NPRC) a complete copy of the Veteran's service personnel file, then associate the records obtained with the claims file.

2. Request from the Philadelphia VA Medical Center (VAMC) all treatment records for the Veteran pertaining to a right knee disorder, dated from 1998 onwards. Then associate all paper records obtained with the claims file, or in the alternative associate an electronic copy of these records with the Veteran's "Virtual VA" claims folder.

3. Contact the Veteran and request that she identify all sources of private medical treatment for the claimed conditions (including during service while stationed in Germany) upon enclosed VA Forms 21-4142 (medical release forms). Then obtain these records based on the information provided. If any of the requested records are unavailable, clearly document this fact and notify           the Veteran of any inability to obtain these records,                 in accordance with 38 C.F.R. § 3.159(e).  


4. Then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).  

5. Thereafter, readjudicate the claim on appeal based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to           the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

